Motion granted to the extent of staying execution of the judgment appealed from pending the hearing and determination of the appeal on condition that the appellants within 10 days after the entry of the order herein file an additional surety company undertaking for the amount of the interest involved, and upon the further condition that the appellant procures the record on appeal and appellants’ points to be served and filed on or before December 8,1959, with notice of argument for the January 1960 Term of this court; and it is further ordered that the appeal from the judgment and the appeal from the order are permitted to be heard in a single appeal book, without duplication of printing. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.